Title: Vernejoux to the President of the Board of War, 4 March 1777
From: Vernejoux, Jean Louis de
To: Continental Congress, Board of War,Adams, John


     
      Much Respected sir
      Harfort March 4. 1777
     
     I beg Leave to write your Excellencys this Letter to have the honour to present you my Respect.
     I pray you to you Remember wath you promised my one autre Commission if my Superiors Officers was satisfied of my Services. I have send to this Excellencys John Hancock one Letter of Recomendetion of the honorable major General Sullivan. I have stay with him some time. I believe what is it satisfied of my Services. I pray your Excellencys to See this Letter.
     I am Capt. of dragoons in Colonel Cheldon Regiment. This Gentelmen promised to one Gentelmen of distingtion frist Compaynie for my in his Regiment, In this moment this Colonel one autre Gentelmen I pray you to Give one answer positive. You have See my Certificat Com from franc. I have 6 Year of Service in the Cavalerie 19–Month in the foot with Commission of Captain, I have the honour to be of your Excellencys. With Great Respec your most humble Much obedient Servent
     
      the Knigt of vernejoux Capt of dragoons
     
    